UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

JAN - 7 2002

I am writing in response to your December 11, 2002 letter and your conversation of
December 18, 2001 with Mr. Martin Benton of my staff concerning issues involving the
Kentucky Department of Education's (KDE) Eligibility Documentation Requirements
pursuant to Part B of the Individuals With Disabilities Education Act (IDEA). See: 20
U.S.C. ยง 1400 er seq. You asked that the Office of Special Programs (OSEP) provide
you with a written account of the decisions that were described to you by OSEP staff
concerning the December 5, 2001 meeting with KDE about the Eligibility
Documentation.
As we discussed with you in our December 7, 2001 conversation and also explained to
representatives from KDE in the December 5th meeting, KDE must address the issue of
enforceability under Kentucky State'law of certain provisions that are contained in
KDE's Special Education Procedures Manual. OSEP cannot dictate the methodology
that KDE may select to demonstrate that the provisions are enforceable under Kentucky
State law. However, it must be clear to OSEP that KDE has the authority to ensure that
all IDEA requirements will be enforced.
Although KDE's Eligibility Documentation has not been approved by OSEP, KDE has
submitted a written assurance that while it is working toward full approval, all IDEA
requirements will be met by public agencies in the State.
With respect to our discussion of KDE's definition of "adverse effect," you will recall
that OSEP has no authority to preclude KDE from adopting such a definition. At the
same time, KDE cannot implement "adverse effect" in a manner that excludes otherwise
eligible children. As explained in our December 7, 2001 conversation, if you or other
parents believe that public agencies are implementing this definition in a manner
inconsistent with IDEA, a complaint may be filed with KDE.

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 2 0 2 0 2
Our m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l excellence throughout the Nation.

Page 2
Thank you for your continuous work to secure appropriate educational services for
children with disabilities in Kentucky. I hope that I have responded to your concerns that
you expressed to Mr. Benton. If I may provide further assistance, please let me know.

Sincerely,

Patricia Guard
Acting Director
Office of Special Education
Programs

CC:

Mike Armstrong
State Director

